United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SHIPYARD, Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1764
Issued: April 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2009 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated April 17, 2009. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has sustained any permanent impairment to a scheduled
member of his body causally related to his accepted right shoulder condition, thereby entitling
him to a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
On December 6, 2001 appellant, a 50-year-old equipment mechanic supervisor, injured
his right shoulder shoveling snow. He filed a claim for benefits on December 19, 2001. The
claim was originally received in the Office as a simple, uncontroverted case which resulted in
minimal or no time loss from work. The Office handled the case administratively to allow
medical payments up to $1,500.00. On July 31, 2007 the Office accepted a claim for right
shoulder strain, rotator cuff.

On October 6, 2007 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of his right upper extremity.
In a report dated February 20, 2008, Dr. Raymond Larsen, a specialist in orthopedic
surgery, found based on a January 15, 2008 evaluation that appellant had a 20 percent permanent
impairment of his right upper extremity for his accepted right shoulder condition pursuant to the
American Medical Association, Guides to the Evaluation of Permanent Impairment (fifth
edition) (the A.M.A., Guides). He derived this rating based on the following findings: an
8 percent impairment for 60 degrees, loss of flexion; a 2 percent impairment for 20 degrees, loss
of extension;1 a 1 percent impairment for loss of adduction; a 5 percent impairment for 70
degrees, loss of abduction;2 and a 2 percent impairment for 50 degrees, loss of internal rotation,3
for a total 18 percent impairment due to loss of range of motion. Dr. Larsen added a 3.2 percent
impairment for weakness of the supraspinatus and infraspinatus muscles, stemming from the
suprascapular nerve, for a total combined impairment of 20 percent of the right upper extremity.
In a statement of accepted facts dated March 21, 2008, the Office stated that it had
accepted the condition of right shoulder sprain, rotator cuff, as work related.
By letter dated April 7, 2008, the Office asked Dr. Larsen to indicate whether he had
performed two measurements of active right shoulder range of motion. In the event Dr. Larsen
had not conducted two such measurements, it instructed him to remeasure the right shoulder
range of motion in order to determine if the measurements were within 10 percent of each other.
In a July 24, 2008 report, the Office medical adviser found that the final right upper
extremity impairment for appellant was 19 percent based upon loss of right shoulder range of
motion, an amount which exceeded Dr. Larsen’s range of motion calculations by 1 percent. He
did not credit Dr. Larsen’s additional 3.2 percent impairment for weakness. The Office medical
adviser also found that the date of maximum medical improvement was the date Dr. Larsen
evaluated appellant, stating:
“I chose the date of maximum medical improvement as the date of the rating
exam[ination] performed by Dr. Larsen because we have used this evaluation to
calculate [appellant’s] final impairment rating. [Appellant’s] condition had
stabilized at that time and it was not expected that the claimant’s condition would
change significantly from that day forward.”
In a September 2, 2008 report, Dr. Larsen stated:
“The records do indicate that [appellant] has degenerative arthritis of his shoulder.
Additionally, x-rays reveal an anatomical variant of his acromion which
predisposes to the development of shoulder impingement syndrome.… In my
opinion, based on review of available information, the cause of his condition is
not entirely due to his injury of December 6, 2001. Certainly that incident could
1

A.M.A., Guides 476, Table 16-40.

2

Id. at 477, Table 16-43.

3

Id. at 479, Table 16-46.

2

cause a shoulder strain, and likely did so. However, the shoulder impingement
and rotator cuff tear are likely due to the underlying anatomical abnormality plus
years of repetitive activity involving overhead use of upper extremities.
“Review of the available records does not establish that he had a rotator cuff tear
at the time of the original injury in 2001. His downward tilting of the acromion
does predispose to the development of impingement as noted above. Shoulder
impingement usually results from frequent, repetitive activity above shoulder
level which causes the rotator cuff to be compressed between the humeral head
and acromion. The downward tilt of the acromion narrows the subacromial space
making such compression more likely. Tendinitis and partial thickness tears are
frequent sequelae of ongoing impingement.
“I do not see anything in the available records that suggests that [appellant] had a
rotator cuff tear immediately after the injury of December 2001. Thus, the most
likely explanation is that he suffered a shoulder strain at that time. [Appellant’s]
other problems are not due to that incident, but rather result from repetitive
activity superimposed on an anatomical predisposition.”
In a March 16, 2009 letter to Dr. Larsen, the Office noted his opinion that appellant
sustained a shoulder strain on December 6, 2001 but did not sustain a rotator cuff tear on that
date. It also noted his opinion that appellant had preexisting shoulder conditions which were
aggravated by his repetitive work activities over time, but were not caused by the December 6,
2001 work injury. The Office therefore asked Dr. Larsen to state whether he believed the
accepted right shoulder strain/sprain had resolved and whether there were no residuals and no
permanent partial impairment from the December 6, 2001 work injury. It asked him to indicate
his opinion by checking a box “yes” or “no.”
On March 23, 2009 Dr. Larsen returned a copy of the March 16, 2009 questionnaire. He
checked the box marked “yes” next to the question which asked whether he believed the
accepted right shoulder strain/sprain was resolved and whether there were no residuals and no
permanent partial impairment stemming from the December 6, 2001 work injury.
By decision dated April 17, 2009, the Office denied appellant’s claim for a schedule
award. It stated that Dr. Larsen had indicated no current condition, no residuals and no
permanent partial impairment in his March 23, 2009 questionnaire response.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 sets forth
the number of weeks of compensation to be paid for permanent loss, or loss of use of the
members of the body listed in the schedule. Where the loss of use is less than 100 percent, the
amount of compensation is paid in proportion to the percentage loss of use.5 However, the Act
does not specify the manner in which the percentage of loss of use of a member is to be
4

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

5

Id. at § 8107(c)(19).

3

determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating
schedule losses.6 The claimant has the burden of proving that the condition for which a schedule
award is sought is causally related to his or her employment.
ANALYSIS
The Office accepted the claim for right shoulder strain, rotator cuff. In his February 20,
2008 report, Dr. Larsen rated a 20 permanent impairment for the right upper extremity based on
appellant’s accepted right shoulder condition. The Office medical adviser initially found on
July 24, 2008 that this report was a sufficient basis to grant a schedule award for a 19 percent
permanent impairment; he determined a date of maximum medical improvement based on his
finding that appellant’s condition had stabilized and was unlikely to change. Dr. Larsen,
however, stated in his September 2, 2008 supplemental report that based on his review of the
medical records the cause of appellant’s condition was not entirely due to the December 6, 2001
work injury. He acknowledged that this incident probably resulted in a shoulder strain but stated
that appellant’s right shoulder impingement and rotator cuff tear were not caused by the
December 2001 injury. Dr. Larsen opined that these conditions were more likely due to an
underlying anatomical abnormality in addition to years of repetitive activity involving overhead
use of his upper extremities. He indicated that there was nothing in the medical records which
suggested that appellant had a rotator cuff tear immediately after the injury of December 2001
and opined that the most likely explanation is that he suffered a shoulder strain at that time.
Dr. Larsen asserted that appellant’s other problems were not due to that incident, but rather
resulted from repetitive activity superimposed on an anatomical predisposition.
In a claim for permanent impairment, the employee has the burden of proving that the
condition for which a schedule award is sought is causally related to his or her employment.7
While the accepted condition in this case is right shoulder strain, rotator cuff, appellant did not
provide a medical opinion explaining how his accepted condition caused permanent impairment.
Dr. Larsen initially rated a 20 percent impairment of the right upper extremity in his February 20,
2008 report. However, he subsequently noted in his September 2, 2008 report that the only
accepted condition was right shoulder strain, which, he indicated in his March 23, 2009
questionnaire response, had resolved. The Board notes that, in determining entitlement to a
schedule award, preexisting impairments to the schedule member are to be included in the
permanent impairment evaluation.8 While Dr. Larsen indicated that appellant had an underlying
anatomical abnormality in his right upper extremity which resulted in a shoulder strain, he
ultimately found that the strain had resolved; therefore, no impairment can be rated for a
preexisting right shoulder condition or subsequent tear. He found that appellant’s torn right
rotator cuff tear was not causally related to the December 2001 work injury and the Office did
not accept a condition for a torn rotator cuff. Based on this evidence, the Office properly found
that appellant had no ratable permanent impairment of his right upper extremity causally related
to his accepted right shoulder condition, pursuant to the A.M.A., Guides.
6

20 C.F.R. § 10.404.

7

Veronica Williams, 56 ECAB 367, 370 (2005).

8

Michael C. Milner, 53 ECAB 446 (2002).

4

CONCLUSION
The Board finds that appellant has not sustained any permanent impairment to a
scheduled member of his body causally related to his accepted right shoulder condition, thereby
entitling him to a schedule award under 5 U.S.C. § 8107.
ORDER
IT IS HEREBY ORDERED THAT the April 17, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: April 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

